Department Stores National Bank
701 E. 60th Street North
Sioux Falls, South Dakota 57104

                                                                                   

May 30, 2008

Macy's Inc. (fka Federated Department Stores, Inc.)
7 West Seventh Street
Cincinnati, Ohio 45202
Attention:  General Counsel

FDS Bank
9111 Duke Boulevard
Mason, Ohio 45040
Attention:  President

Macy's Credit and Customer Services, Inc. (fka FACS Group, Inc)
9111 Duke Boulevard
Mason, Ohio 45040
Attention:  President

Ladies and Gentlemen:

            Reference is made to the Credit Card Program Agreement, dated as of
June 1, 2005 (as amended, supplemented or otherwise modified from time to time,
the "Program Agreement"), by and among Macy's Inc. (fka Federated Department
Stores, Inc.), a Delaware corporation, ("Macy's, Inc."), FDS Bank, a
federally-chartered stock savings bank ("FDS Bank"), Macy's Credit and Customer
Services, Inc. (fka FACS Group, Inc.), an Ohio corporation ("MCCS", FDS Bank, 
Macy's Department Stores, Inc., an Ohio corporation ("Macy's"), Bloomingdale's,
Inc., an Ohio corporation ("Bloomingdale's") (collectively, the "Macy's
Companies"), and Citibank, N.A., a national banking association ("Bank"), the
interest of which under the Program Agreement was subsequently assigned to
Department Stores National Bank ("DSNB").  Capitalized terms used herein but not
defined herein shall have the meanings given to such terms in the Program
Agreement.

            Consistent with our recent discussions, DSNB and the Macy's
Companies wish to revise the Program Agreement in certain respects. This
restated letter is effective as of December 18, 2006 (the "Letter Agreement"),
and sets forth below our understanding of the revisions to which the parties
have agreed.

1.         Schedule 9.3(a) item (b)(i) is hereby amended by deleting the same in
its entirety and substituting attached new Schedule 9.3(a) item (b)(i) in its
place.  

2.         Effective with the August 2006 Settlement Statement, the definition
of "Bad Debt Reserve" in Section 1.1 of the Program Agreement is amended and
restated in its entirety to read as follows:

"Bad Debt Reserve" means the bad debt reserve maintained by Bank solely with
respect to the Accounts under the Program in an amount, from time to time, equal
to the product of (i) forty percent (40%) of the aggregate amount of Cardholder
Indebtedness multiplied by (ii) the Loss Rate multiplied by (iii) 7/12.  For
purposes of this definition, "Loss Rate" means, with respect to the twelve (12)
Fiscal Month period with respect to which the calculation of the Bad Debt
Reserve is being made, a percentage equal to (i) (A) the actual aggregate amount
of Cardholder Indebtedness written-off under the Program for the twelve (12)
Fiscal Month period (which period includes the Fiscal Month in which the
calculation is being made and the eleven [11] Fiscal Months immediately
preceding the calculation), calculated on a sum of cycles basis of reporting
monthly receivables under the Accounts, minus (B) the actual aggregate amount of
Cardholder Indebtedness written-off under the Program actually recovered with
respect to previously written-off Cardholder Indebtedness during such twelve
(12) Fiscal Month period (including recovery of sales taxes paid on written-off
Cardholder Indebtedness), divided by (ii) the actual average amount of
Cardholder Indebtedness under the Program for each Fiscal Month during such
twelve (12) Fiscal Month period (in each case, calculated on a sum of cycles
basis of reporting monthly receivables under the Accounts for each Fiscal
Month).".

3.         Except as expressly amended by this Letter Agreement, the Program
Agreement, as previously amended, remains in full force and effect in accordance
with its terms.

4.         Counterparts; Facsimile. This Letter Agreement may be executed in any
number of counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Letter Agreement, it shall not be
necessary to produce or account for more than one such counterpart.  Any
facsimile of an executed counterpart shall be deemed an original.

5.         The agreements of the parties set forth herein shall have the same
effect as if approved by the unanimous approval of the Operating Committee
pursuant to Article III of the Program Agreement. 

[Remainder of Page Intentionally Left Blank]


Please acknowledge your agreement with the foregoing by executing this Letter
Agreement as indicated below.

                                                                             
Very truly yours,                

                                                                              DEPARTMENT
STORES NATIONAL BANK

By:   /s/ Douglas C. Morrison
Name: Douglas C. Morrison
Title: Citi Cards
        Vice President and Chief Fin. Officer
        Sioux Falls, SD

Agreed to by:

MACY'S, INC. (fka Federated Department Stores, Inc.)

By:   /s/  Dennis J. Broderick
Name:  Dennis J. Broderick
Title:  SVP, General Counsel & Secretary

FDS BANK

By:   /s/  Teresa Huxel
Name: Teresa Huxel
Title:  President

MACY'S CREDIT AND CUSTOMER SERVICES, INC. (fka FACS Group, Inc.)

By:   /s/  Teresa Huxel
Name:  Teresa Huxel
Title:  SVP & CFO

MACY'S DEPARTMENT STORES, INC.

By:   /s/  Dennis J. Broderick
Name: Dennis J. Broderick
Title:  President

BLOOMINGDALE'S, INC.

By:   /s/ Dennis J. Broderick
Name:   Dennis J. Broderick
Title:   Vice President


SCHEDULE 9.3(a) item (b)(i)

       

            "(i)       an amount equal to $5 per new Private Label Account for
the first 6,000,000    Private Label Accounts in any Fiscal Year originated in
an FDS Channel after the Effective Date and activated by the Cardholder for the
first time in the prior Fiscal Month; provided that such activation occurred
within 12 months of account opening;

        The Parties acknowledge that they have heretofore treated Private Label
Accounts that have been inactive for sixty (60) consecutive months or longer as
"new" Private Label Accounts for purposes of the New Account Payment contained
in Schedule 9.3(a), if such Private Label Accounts otherwise satisfy the
requirements of item (b)(i) of Schedule 9.3(a), even though such practice is not
expressly set forth in item (b)(i) of Schedule 9.3(a) (the "Original
Definition"). The parties agree that, from and after August 1, 2006, the New
Account Payment relating to Private Label Accounts reflected in item (b)(i) of
Schedule 9.3(a) is changed from $5.00 (the "Original New Account Payment") to
$4.53 per new Private Label Account (the "Revised New Account Payment").  From
and after August 1, 2006, a Private Label Account reopened by an existing but
inactive Cardholder is eligible for the Revised New Account Payment if such
Private Label Account has been inactive for thirty-six (36) consecutive months
or longer (the "Revised Definition"), rather than for 60 months. It is the
Parties' intention that these changes will  be revenue-neutral, i.e. that the
amount of money paid to the Macy's  Companies  utilizing the Revised Definition
and the Revised New Account Payment shall be the same as the amount that would
have been paid utilizing the Original Definition and the Original New Account
Payment. At the end of each three (3) month period after August 1, 2006, DSNB
and the Macy's Companies shall compare the total of Revised New Account Payments
made for such three (3) month period (the "Revised Payment Amount") with an
amount determined by multiplying the total number of Accounts that would have
been opened utilizing the Original Definition during such three (3) month period
by the Original New Account Payment (the product of such multiplication being
the  "Original Payment Amount"). If the result of the Revised Payment Amount
exceeds the result of the Original Payment Amount, the Macy's Companies shall
pay the difference to DSNB; if the result of the Original Payment Amount exceeds
the result of the Revised Payment Amount, DSNB shall pay the difference to the
Macy's Companies.  At the end of each six (6) month period following August 1,
2006, the New Account Payment shall be adjusted by an amount necessary to make
the total Revised Payment Amount for the preceding six (6) month period equal
the Original Payment Amount for the preceding six (6) month period. The adjusted
New Account Payment determined in this manner shall apply until adjusted as
provided for herein. By December 15, 2006, the Macy's Companies shall develop
the MIS necessary to perform the calculations contained in this paragraph."